                  THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
               CRIMINAL CASE NO. 2:13-cr-00013-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                                ORDER
                                )
JASON DEWAYNE SMITH,            )
                                )
                   Defendant.   )
_______________________________ )

          THIS MATTER is before the Court on the Defendant’s Motion for

Sentence Reduction Under 18 U.S.C. § 3582(c)(1)(A) [Doc. 102].

I.        BACKGROUND

          In September 2013, the Defendant Jason Dewayne Smith pled guilty

to one count of possession of a firearm by an unlawful user of a controlled

substance, in violation of 18 U.S.C. § 922(g)(3). [Doc. 22]. In August 2014,

he was sentenced to a term of 92 months’ imprisonment. The Defendant is

currently incarcerated at USP Atlanta, and his projected release date is

March 30, 2023.1




1    See https://www.bop.gov/inmateloc/ (last visited July 21, 2021).


         Case 2:13-cr-00013-MR-WCM Document 108 Filed 07/23/21 Page 1 of 5
      On April 19, 2021, the Defendant filed the present motion seeking

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [Doc. 102].

The Court ordered the Government to respond. [Text-Only Order entered

Apr. 20, 2021]. The Government filed its response, arguing inter alia that the

Defendant had not satisfied the statutory exhaustion requirement because

he failed to show that he applied to the warden of his facility for

compassionate release. [Doc. 105 at 3]. The Court gave the Defendant an

opportunity to file a reply. [Text-Only Order entered May 20, 2021]. The

Defendant filed a motion seeking an extension of time to file a reply and also

seeking the appointment of counsel. [Doc. 106]. On June 15, 2021, the

Court denied the Defendant’s request for counsel and directed him to file a

reply within thirty (30) days. [Doc. 107]. The Defendant did not file a reply.

Accordingly, this matter is ripe for disposition.

II.   DISCUSSION

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s


                                        2



      Case 2:13-cr-00013-MR-WCM Document 108 Filed 07/23/21 Page 2 of 5
behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”               18 U.S.C. §

3582(c)(1)(A). The Court of Appeals for the Fourth Circuit has held that a

district court lacks the authority to modify a sentence except in the narrow

circumstances and procedures set forth in § 3582. See United States v.

Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010).2 The Defendant has the burden

of demonstrating that he has complied with the requirements of § 3582 or

that exhaustion of such remedies would be futile. See United States v.

Freshour, No. 5:06-cr-00013-KDB-DCK, No. 2020 WL 3578315, at *1

(W.D.N.C. July 1, 2020) (Bell, J.).

      Here, the Defendant states that “[o]n or about November 2020 I

submitted a proper request for compassionate release to the Warden. Staff

would not provide me with a copy of it.” [Doc. 102 at 3]. While the Defendant

cannot be faulted for failing to provide a copy of his request to the Court, the


2   The Fourth Circuit has not yet ruled on whether the exhaustion requirements in §
3582(c)(1)(A) are jurisdictional or merely a claims-processing rule. This Court, however,
need not decide that issue in order to resolve the present motion. Either way, the
Defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before
filing a motion for compassionate release in this Court. See Ross v. Blake, 136 S. Ct.
1850, 1857 (2016) (finding that “mandatory exhaustion statutes . . . establish mandatory
exhaustion regimes, foreclosing judicial discretion”); United States v. Williams, No. CR
JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying motion for
reduction of sentence because defendant failed to exhaust his administrative remedies,
but declining to decide whether exhaustion requirement is jurisdictional).

                                           3



     Case 2:13-cr-00013-MR-WCM Document 108 Filed 07/23/21 Page 3 of 5
Court finds the Defendant’s statement to lack the specificity required to

satisfy his burden under § 3582(c)(1)(A). The Defendant does not state the

precise date when he submitted his request to the warden, and he fails to

provide any details regarding the grounds that he cited for a compassionate

release request. Without such basic information, the Court cannot discern

whether the Defendant properly exhausted his administrative rights prior to

filing the present motion.3

       The language of Section 3582(c)(1)(A) is clear: Before a defendant

may seek a modification of his sentence in the courts, the defendant must

first exhaust all administrative remedies or wait thirty days after submitting a

request for release from the warden without receiving any response before

filing a motion for a sentence reduction. The Defendant has not carried his

burden of showing that he complied with the requirements of the statute, and

thus the Court cannot grant the requested relief.                      Accordingly, the

Defendant’s motion for a sentence reduction under 18 U.S.C. §

3582(c)(1)(A) is denied without prejudice.


3 The Court also notes that the Defendant waited approximately six months after allegedly
submitting his request to the warden before filing the present motion. Given the significant
lapse of time, it is likely that the circumstances cited by the Defendant as grounds for
release—namely, his health conditions and the rate of COVID-19 infections in the
facility—could have changed significantly, thus frustrating the Court’s ability to fairly
assess the Defendant’s current circumstances.

                                             4



     Case 2:13-cr-00013-MR-WCM Document 108 Filed 07/23/21 Page 4 of 5
      IT IS, THEREFORE, ORDERED that the Defendant’s Motion for

Sentence Reduction Under 18 U.S.C. § 3582(c)(1)(A) [Doc. 102] is DENIED.

The denial of the Defendant’s request for compassionate release is

WITHOUT PREJUDICE to refiling after the Defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring

a motion on the Defendant’s behalf or the lapse of 30 days from the receipt

of such a request by the warden of the Defendant’s facility, whichever is

earlier.

      IT IS SO ORDERED.       Signed: July 22, 2021




                                         5



     Case 2:13-cr-00013-MR-WCM Document 108 Filed 07/23/21 Page 5 of 5
